DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 101.
Claims 1-13 and 18-20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2).
Claims 14-17 are rejected under 35 U.S.C. § 103.
Claims 3, 8, 12, and 16-19 are objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 3, 8, 12, and 16-19 are objected to because of the following informalities:  
Claims 3 and 17-18 contain references to “the command.”  However, there is no antecedent basis for this term in the independent claim (claim 1).  From the context of its usage in the claims, it appears the “command” is intended to refer to the “request” recited in independent claim 1.  This interpretation will be used for examination purposes.  It is recommended that the claims be amended to use consistent terminology in the claims.
Claim 8 contains the limitation “wherein the second plurality of transitions….”  It is recommended that the claim be amended to recite “wherein the second plurality of state transitions…” in order to use consistent terminology in the claims.
Claims 12, 16, and 18 contain references to “SM.”  However, this abbreviation is not defined in any of the claims.  From the context of its usage in the claims, it appears “SM” is intended to be an abbreviation for “state machine.”  It is recommended that the claims be amended to define the abbreviation upon its first usage in a parent claim or within a claim, or use the full term.  This will provide clarity regarding what is being claimed.
Claim 19 contains the limitation “[a] computer readable medium comprising code store thereon ….”  It appears there is a typographical error and the limitation should read “[a] computer readable medium comprising code stored thereon ….”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the claimed invention is directed to operations of a state machine without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-18 describe a method/process and claim 20 describes a system, therefore satisfying Step 1 of the analysis.
Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention does not fall within one of the four categories of patent eligible subject matter recited in 35 U.S.C. § 101.  Claim 19 is directed to a “computer readable medium.”    
The specification states that “[c]omputer-readable media may include different forms of volatile (e.g., RAM) and non-volatile (e.g., ROM, flash memory, magnetic or optical disks, or tape) storage which may be removable or non-removable” (Emphasis added).  While the examples of computer-readable media provided in the specification comply with 35 U.S.C § 101, the recited examples are not all-inclusive.  Computer-readable media, per the broadest reasonable interpretation of the term, can potentially include signals per se in the form of transitory forms of signal transmission as well as the computer-readable media defined in the specification and, as such, constitutes non-statutory subject matter.  
It is recommended that the rejected claim be amended to recite “non-transitory computer-readable medium” in order to comply with 35 U.S.C § 101.
	
Step 2 Analysis for Claims 1-18
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites the limitations “generating, by the state machine framework, a state machine for processing the request, wherein the state machine includes a plurality of states associated with the plurality of tasks, wherein said generating includes automatically determining a first state transition of the state machine between a first of the plurality of states and a second of the plurality of states;” and “responsive to receiving the request, performing first processing using the state machine to service the request.”  
In claim 1, as currently written, the identified limitations describe operation of a state machine to process a request at a high level.  As explained in the October 2019 Update to the 2019 PEG, claims may recite multiple abstract ideas.  In the instant case, a state machine describes a decision-making process used to traverse between various operational states.  As such, the identified limitations describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a computing device).  That is, nothing in the claim elements preclude the steps for the determination of how to process a generic request from practically being performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.
A state machine can also be considered as a mathematical model used to determine state transitions.  This is supported by the Wikipedia reference (Wikipedia, “Finite-state machine,” August 2020) cited on the IDS submitted on October 19, 2020, which defines a state machine as “a mathematical model of computation.  It is an abstract machine that can be in exactly one of a finite number of states at any given time” (emphasis added).  As explained in the October 2019 Update to the 2019 PEG, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  If a claim limitation, under its broadest reasonable interpretation, describes mathematical relationships and/or concepts, or the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  
 Accordingly, claim 1 recites one or more abstract ideas which describe a mental process and/or mathematical relationships/concepts.
Dependent claims 2-10 and 13-17 contain limitations pertaining to processing and state transitions associated with a state machine.  These claims each describe processes that, under their broadest reasonable interpretation, contain further details directed to performing the abstract idea(s) identified in claim 1.
Accordingly, claims 2-10 and 13-17 also recite an abstract idea.


Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the limitations of “providing a plurality of tasks to a state machine framework, wherein the plurality of tasks perform processing of a workflow for servicing the request;” and “receiving the request.”  These limitations describe insignificant extra-solution activity pertaining to mere data gathering and initiating actions based on the abstract idea, respectively, without providing any details regarding a specific problem being solved.  As such, these limitations do not integrate the abstract idea(s) into a practical application.
Claims 2-10 and 13-17 contain limitations pertaining to processing and state transitions associated with a state machine.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Claims 11-12 contain limitations which describe updating a database.  The limitations describe storing data in a generic manner and, as such, represent insignificant extra-solution activity (see MPEP Section 2106.05(g)) and do not integrate the abstract idea(s) into a practical application.
Claim 18 contains limitations which describe remedial actions taken when a system crashes.  These limitations are written at a high level and describe insignificant extra-solution activity performed as a result of state transitions associated with the abstract idea(s).  As such, the limitations do not integrate the abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).


Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 1 recites the limitations of “providing a plurality of tasks to a state machine framework, wherein the plurality of tasks perform processing of a workflow for servicing the request;” and “receiving the request.”As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe insignificant extra-solution activity pertaining to mere data gathering and initiating actions based on the abstract idea without providing any details regarding a specific problem being solved.  As such, the limitations do not describe an inventive concept.
Claims 2-10 and 13-17 contain limitations pertaining to processing and state transitions associated with a state machine.  These claims contain no additional elements which recite no additional elements that would amount to significantly more than the identified abstract idea(s).
Claims 11-12 contain limitations which describe updating a database.  The courts have recognized certain computer functions, such as storing and retrieving information in memory, as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  The limitations describe storing data in a generic manner and, as such, represent insignificant extra-solution activity and recite no additional elements that would amount to significantly more than the identified abstract idea(s).
Claim 18 contains limitations which describe remedial actions taken when a system crashes.  These limitations are written at a high level and describe insignificant extra-solution activity performed as a result of state transitions associated with the abstract idea(s).  Therefore, these limitations recite no additional elements that would amount to significantly more than the identified abstract idea(s). 

Conclusion
In light of the above, the limitations in claims 1-18 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-18 are therefore not patent eligible.


Step 2 Analysis for Claim 19
Claim 19 recites limitations for a computer-readable medium which are similar to the limitations in claim 1, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis (Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B) for claim 19 is similar to the analysis presented above for claim 1. 
 
Conclusion
In light of the above, the limitations in claim 19 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 19 is therefore not patent eligible.



Step 2 Analysis for Claim 20
Claim 20 recites limitations for a system which are similar to the limitations in claim 1, and are similarly directed to the same abstract ideas as identified above.  The Step 2A – Prong 1 analysis for claim 20 is similar to the analysis presented above for claim 1. 

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 20 contains limitations for “a processor” and “a memory comprising code stored thereon that, when executed, performs a method of processing a request.”  
There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “processor” and “memory” cited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 20 contains limitations for “a processor” and “a memory comprising code stored thereon that, when executed, performs a method of processing a request.”  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  The “processor” and “memory” cited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)) and do not represent “significantly more” than the judicial exception.
 
Conclusion
In light of the above, the limitations in claim 20 recite and are directed to an abstract idea and recites no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 20 is therefore not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being anticipated by Behrendt et al. (U.S. Patent No. 8,560,889).

Claims 1-13 and 18
Regarding claim 1, Behrendt discloses:
A method of processing a request comprising: 
providing a plurality of tasks to a state machine framework, wherein the plurality of tasks perform processing of a workflow for servicing the request (Behrendt: Col. 1, Lines 55-62 (framework for finite state machine (FSM) used for managing IT elements); Col. 2, Lines 30-53 (FSM receives and processes event, and schedules workflow)); 
generating, by the state machine framework, a state machine for processing the request, wherein the state machine includes a plurality of states associated with the plurality of tasks, wherein said generating includes automatically determining a first state transition of the state machine between a first of the plurality of states and a second of the plurality of states (Behrendt: Col. 2, Lines 30-53 (create and initialize FSM instance to process event)); 
receiving the request (Behrendt: Col. 2, Lines 30-53 (FSM receives and processes event, and schedules workflow)); and 
responsive to receiving the request, performing first processing using the state machine to service the request (Behrendt: Col. 2, Lines 30-53 (FSM receives and processes event, and schedules workflow)).

Regarding claim 2, Behrendt discloses: 
The method of Claim 1, wherein the method includes: issuing one or more application programming interface (API) calls to the state machine framework, wherein the one or more API calls provide the plurality of tasks to the state machine framework (Behrendt: Col. 9, Lines 4-23 (FSM definition contains state transition model for specific events; the event determines state transitions for the FSM, which in turn determine tasks performed by the FSM); Col. 11, Lines 1-9 (event received via API)).

Regarding claim 3, Behrendt discloses:
The method of Claim 2, wherein the plurality of tasks have a sequential order denoting an order in which the plurality of tasks are executed when servicing the command, and wherein the sequential ordering is determined by the state machine framework in accordance with the one or
more API calls (Behrendt: Col. 9, Lines 4-23 (FSM definition contains state transition model for specific events; the event determines state transitions for the FSM, which in turn determine actions (tasks) performed by the FSM.  Each FSM definition models the
life cycle of a given type of IT element from birth to death in terms of the states it transitions through in response to problems that are reported, and corrective actions that are taken during state transitions.  The life cycle of states and their associated actions corresponds to the sequential ordering of tasks in the claim.)).

Regarding claim 4, Behrendt discloses:
The method of Claim 3, wherein said generating includes automatically determining a plurality of state transitions of the state machine in accordance with the sequential ordering (Behrendt: Col. 9, Lines 4-23 (FSM definition contains state transition model for specific events; the event determines state transitions for the FSM, which in turn determine actions (tasks) performed by the FSM.  Each FSM definition models the life cycle of a given type of IT element from birth to death in terms of the states it transitions through in response to problems that are reported, and corrective actions that are taken during state transitions.  The life cycle of states and their associated actions corresponds to the sequential ordering of tasks in the claim.)).

Regarding claim 5, Behrendt discloses:
The method of Claim 4, wherein said generating includes converting each of the plurality of tasks into a different one of the plurality of states (Behrendt: Col. 4, Lines 11-15 (For each state, an FSM can be used to represent how it should respond to an external event … by transitioning to a next state, and performing some action before or after the transition.); Col. 9, Lines 4-23 (FSM definition contains state transition model for specific events; the event determines state transitions for the FSM, which in turn determine actions (tasks) performed by the FSM.  Each FSM definition models the life cycle of a given type of IT element from birth to death in terms of the states it transitions through in response to problems that are reported, and corrective actions that are taken during state transitions.  The life cycle of states and their associated actions corresponds to the sequential ordering of tasks in the claim. The actions associated with state transitions correspond to the tasks in the claim.)).

Regarding claim 6, Behrendt discloses:
The method of Claim 5, wherein the method includes: providing a plurality of rollback tasks to the state machine framework, where each of the plurality of rollback tasks reverses processing performed by one of the plurality of tasks, wherein the plurality of rollback tasks are provided to the state machine framework in the one or more API calls, and wherein the state machine framework converts the plurality of rollback tasks to a second plurality of states of the state machine (Behrendt: Figure 5; Col. 24, Lines 30-40 (if system crashes, rollback of database updates upon system restart and FSM instance execution or replay; performance of the rollback actions would necessarily result in transitioning between a second plurality of states of the state machine)).

Regarding claim 7, Behrendt discloses: 
The method of Claim 6, wherein said generating includes automatically determining a second plurality of state transitions of the state machine to perform rollback processing for the plurality of states (Behrendt: Figure 5; Col. 24, Lines 30-40 (if system crashes, rollback of database updates upon system restart and FSM instance execution or replay; performance of the rollback actions would necessarily result in transitioning between a second plurality of states of the state machine)).

Regarding claim 8, Behrendt discloses:
The method of Claim 7, wherein the second plurality of transitions are automatically determined by the state machine framework in accordance with the plurality of tasks and the
plurality of rollback tasks (Behrendt: Figure 5; Col. 9, Lines 4-23 (FSM definition contains state transition model for specific events; the event determines state transitions for the FSM, which in turn determine tasks performed by the FSM); Col. 24, Lines 30-40 (if system crashes, rollback of database updates upon system restart and FSM instance execution or replay; performance of the rollback actions would necessarily result in transitioning between a second plurality of states of the state machine)).

Regarding claim 9, Behrendt discloses:
The method of Claim 8, wherein the plurality of rollback tasks and the plurality of tasks are user-supplied code entities not included in the state machine framework (Behrendt: Col. 4, Lines 47-49 (Thousands of FSM instances can be executed as events on any IT element can arrive at any time.); Col. 12, Lines 40-57 (FSM engine (corresponding to state machine framework) does not provide generic failure handling logic. It is the responsibility of the domain expert to encode recovery actions (such as rollback tasks) in the FSM definition itself.)).

Regarding claim 10, Behrendt discloses:
The method of Claim 1, wherein said first processing includes performing processing of a first of the plurality of tasks corresponding to the first state of the state machine (Behrendt: Col. 7, Lines 33-42 (The current state of an FSM instance is set to initial state of the FSM definition when the FSM instance is first created.)).

Regarding claim 11, Behrendt discloses:
The method of Claim 10, wherein performing processing of the first task includes issuing a first plurality of instructions that perform a first plurality of updates to a database, and wherein
the first plurality of instructions are included in a database transaction that atomically performs the first plurality of updates to the database (Behrendt: Figure 3; Col. 14, Lines 22-35 (transactions that ensure atomicity across multiple update operations used for logging and provided by relational database systems)).

Regarding claim 12, Behrendt discloses:
The method of Claim 11, wherein the database transaction includes one or more instructions that persistently stores SM internal state information for the first task, and wherein the method includes committing the database transaction, and wherein said committing includes atomically updating the database in accordance with the one or more instructions and also the first plurality of instructions (Behrendt: Figure 3; Col. 2, Lines 50-53 (logging of current state information in FSM states table); Col. 14, Lines 22-35 (transactions that ensure atomicity across multiple update operations used for logging and provided by relational database systems)).

Regarding claim 13, Behrendt discloses:
The method of Claim 12, further comprising: 
determining that the first task completes successfully (Behrendt: Col. 9, Lines 51-66 (determine workflow completion status and send event indicating successful completion)); and 
responsive to said determining that the first task completes successfully, generating a success trigger that drives the state machine into the second state in accordance with the first state transition (Behrendt: Col. 9, Lines 51-66 (when event is processed, FSM instance transitions state)).

Regarding claim 18, Behrendt discloses: 
The method of Claim 1, wherein the first processing to service the command using the state machine is performed on a system, wherein the system crashes while performing processing of the first task for a first of the plurality of states, and wherein the method includes: restarting the system and resuming processing to service the command at the first task in accordance with restored SM internal state information (Behrendt: Figure 5; Col. 24, Lines 30-40 (if system crashes, database updates will be rolled back; Upon system restart, either the FSM instance execution or its replay itself (which tries to restore or complete the execution) will appear to be incomplete upon examination of the database tables, and the replay logic of FIG. 5 will rerun and restore execution status correctly); Col. 25, Lines 8-21 (after failure of database connection of other outage, resume execution of all FSM instances in progress)).

Claim 19
Claim 19 contains limitations for a computer-readable medium which are similar to the limitations recited for the method in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons as detailed above.

Claim 20
Claim 20 contains limitations for a system which are similar to the limitations recited for the method in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons as detailed above.  Claim 20 also recites limitations for a processor and a memory, which are taught by Behrendt (Behrendt: Col. 29, Lines 41-47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16
Claims 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Behrendt et al. (U.S. Patent No. 8,560,889) in view of Arumugam et al. (U.S. Patent Publication No. 2021/0149766).

Claim 14
Regarding claim 14, Behrendt discloses:
The method of Claim 11, further comprising: 
determining that an error occurs when the database transaction is open and not yet committed to the database (Behrendt: Figure 5; Col. 24, Lines 30-40 and Col. 24, Line 59 to Col. 25, Line 28 (detection and recovery from failure, such as if system crashes before “end transaction” is executed)); and 
generating a failure trigger that drives the state machine into a next state in accordance with a second transition of the state machine, wherein the next state corresponds to a first of the plurality of rollback tasks that reverses processing performed by an associated one of the plurality of tasks (Behrendt: Figure 5; Col. 24, Lines 30-40 and Col. 24, Line 59 to Col. 25, Line 28 (detection and recovery from failure; if system crashes before “end transaction” is executed, rollback of database updates upon system restart and FSM instance execution or replay; performance of the rollback actions would necessarily result in transitioning between a second plurality of states of the state machine)).

Further regarding claim 14, Behrendt does not explicitly disclose, but Arumugam teaches:
responsive to said error, incrementing a retry count denoting a number of times processing of the first task has resulted in an error (Arumugam: ¶ [0049]-[0052]); 
determining whether a retry count associated with the first task exceeds a maximum (Arumugam: ¶ [0049]-[0052]); and 
responsive to said determining that the retry count exceeds the maximum (Arumugam: ¶ [0049]-[0052]).

Behrendt teaches detecting a database transaction failure, but does not explicitly teach using a retry count as described in the claim.  Arumugam teaches a method for retrying a workflow after a failure and incrementing a retry counter up to a predetermined number of times (Arumugam: ¶ [0049]-[0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a retry count as taught by Arumagum in conjunction with the state machine framework taught by Behrendt.  One of ordinary skill would be motivated to do so in order to be able to recover from the failure without having to restart the workflow following the failure, thereby conserving the utilization of computing resources (Arumugam: ¶ [0051]).


Claims 15-16
Regarding claim 15, Behrendt in view of Arumugam discloses: 
The method of Claim 14, further comprising: 
responsive to said determining that the retry count does not exceed the maximum, generating a retry trigger that drives the state machine into the first state in accordance with a second state transition of the state machine, wherein the second state transition is a loopback transition that causes the state machine to remain in the first state and repeat processing of the first task (Arumugam: ¶ [0052] (increment retry count and retry the workflow after predefined period of time has elapsed; this is repeated until workflow has been attempted a predetermined number of times)).

Regarding claim 16, Behrendt in view of Arumugam discloses:
The method of Claim 15, wherein the database transaction that is opened is aborted responsive to said error, and the retry count is included in SM internal state information for the first task that is persistently stored in the database as a result of committing a second database transaction that stores the SM internal state information for the first task to the database (Arumugam: ¶ [0053] (if workflow fails a predetermined number of times, state data can be stored including reasons for failure and other information; it would be obvious to one of ordinary skill in the art that the retry count could be stored as part of the “other information”)).

Claim 17
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Behrendt et al. (U.S. Patent No. 8,560,889) in view of Bancel et al. (U.S. Patent Publication No. 2006/0259673).

Regarding claim 17, Behrendt does not explicitly disclose, but Bancel teaches: 
The method of Claim 1, wherein the command is a data storage system management command issued over a control or data path (Bancel: ¶ [0003]).

Behrendt does not explicitly teach using a control or data path as described in the claim.  Bancel teaches, by way of background, that “[c]oprocessors are frequently used in integrated circuits to perform specific calculations. A coprocessor is generally a peripheral microprocessor element (integrated onto the same silicon chip) used to perform determined calculations, particularly to offload the microprocessor and/or to speed up the execution time of the calculations. To this end, a coprocessor generally comprises a calculation unit (also called “data path”), a unit for controlling the calculation unit, and registers enabling input data to be loaded into the coprocessor… The control unit is generally a state machine having a determined number of states (“finite state machine”) which drives the calculation unit according to a command received” (Bancel: ¶ [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize commands issued over a data path as taught by Bancel in conjunction with the state machine framework taught by Behrendt.  One of ordinary skill would be motivated to do so since this is a common design frequently used in the art (Bancel: ¶ [0003]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113